UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code:(312) 827-0100 Date of fiscal year end:August 31 Date of reporting period:September 1, 2014 - February 28, 2015 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GUGGENHEIMINVESTMENTS.COM …YOUR ROAD TO THE LATEST, MOST UP-TO-DATEINFORMATION The shareholder report you are reading right now is just the beginning of the story. Online at guggenheiminvestments.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Performance Report and Fund Profile 14 About Shareholders’ Fund Expenses 20 Schedule of Investments 21 Statement of Assets and Liabilities 36 Statement of Operations 38 Statements of Changes in Net Assets 40 Financial Highlights 43 Notes to Financial Statements 49 Supplemental Information 55 Trust Information 59 About the Trust Adviser Back Cover February 28, 2015 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the semiannual shareholder report for several of our exchange-traded funds (“ETFs” or “Funds”). This report covers performance of the Funds for the semiannual fiscal period ended February 28, 2015. The Investment Adviser is part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. Guggenheim Funds Distributors, LLC, the distributor of the Funds, is committed to providing investors with innovative investment solutions. We have built on the investment management strengths of Guggenheim Investments and worked with a diverse group of index providers to create some of the most distinctive ETFs available. To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Donald Cacciapaglia President, Chief Executive Officer and Trustee Claymore Exchange-Traded Fund Trust 2 March 31, 2015 CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 3 ECONOMIC AND MARKET OVERVIEW February 28, 2015 The U.S. continued to enjoy a self-sustaining economic expansion for the six months ended February 28, 2015, although winter weather is likely to distort first-quarter economic data. Job gains have continued to be strong, as the U.S. added 260,000 jobs per month on average in 2014. Employment levels have entered an expansion phase, which typically coincides with an acceleration in economic activity. Lower energy prices are acting as a tax cut for U.S. consumers, freeing up discretionary spending in other areas and acting as a support for consumption. Nonetheless, a harsh winter in much of the U.S. has weighed on home sales, and news of port strikes and weak economic reports began to spook investors as the first quarter of 2015 progressed. A similar economic soft patch in early 2014 proved temporary, however, and the economy quickly regained momentum upon the arrival of the spring thaw. This year, an improving labor market, subdued mortgage rates, and tight housing inventory all continue to point to fairly stable appreciation in the housing market which is key to the ongoing recovery. In Europe, economic data has been surprisingly good and should continue along that path on the back of the European Central Bank’s program of quantitative easing and the continued depreciation of the euro. Japan’s economy remains weak and, without more structural reform, continued monetary accommodation could lead to stagflation. China’s policymakers appear likely to continue the supply of credit and do whatever else is necessary to maintain growth there at an acceptable pace for the near term. Lower oil prices and oversupply reflect weak global demand, particularly in Europe and Asia. With the OPEC oil cartel unlikely to cut production, and the U.S. rig count not being cut enough to curb production, oil prices are likely to range between $40 and $50 a barrel for the next year and may take several years to recover back to a $70 range. Given weakness overseas and the effect of a stronger U.S. dollar on international earnings, stocks could face a more challenging environment in the near term, and the perception of weakness in the economy could be the catalyst for interest rates to fall. The yield on the 10-year Treasury note declined in January by more than 50 basis points before rebounding in February, echoing the pattern since 2009—Treasury yields decline and a sell-off ensues, driving rates higher. Then conditions stabilize, and rates test their previous lows. Liquidity from foreign central banks and comparatively attractive U.S. yields continue to push global investors to U.S. Treasuries, which should hold down U.S. interest rates in the near term. Against this backdrop, the U.S. central bank appears ready to raise its key rate, but insists the decision will be data-dependent and not occur prematurely. With a secular inflation increase unlikely in the near term, slack in the economy, and disinflation being imported from abroad, the U.S. Federal Reserve (Fed) may not hike until much later in the year. The Fed for now appears to be focused on wage growth, which is key for sustaining the expansion but also an indicator of inflationary pressure. Wage growth has been a topic that has confounded the Fed lately. Given the strengthening employment numbers and the apparent reduction in labor market slack, wages should start to increase more steadily across the board. This is one of the most important data points at the moment for the Fed. The underlying U.S. economy remains strong and investors should avoid being panicked by seasonal setbacks. Indeed, considering the strength of the economy and the wave of liquidity emanating from various central banks around the world, the general investment environment should remain attractive. For the six months ended February 28, 2015, the Standard & Poor’s 500® (“S&P 500”) Index returned 6.12%. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index returned -1.26%. The return of the MSCI Emerging Markets Index was -8.30%. In the bond market, the Barclays U.S. Aggregate Bond Index posted a 2.25% return for the period, while the Barclays U.S. Corporate High Yield Index returned -0.08%. The return of the Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index was 0.01% for the six-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. 4 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT February 28, 2015 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. The Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. The Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, mortgage-backed securities or “MBS” (agency fixed-rate and hybrid adjustable-rate mortgage, or “ARM”, pass-throughs), asset-backed securities (“ABS”) and commercial mortgage-backed securities (“CMBS”). The Barclays U.S. Corporate High Yield Index measures the market of U.S. dollar denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB +/BB + or below. The Dow Jones Global Utilities Index includes those companies in the Dow Jones Global Index associated with generating and distributing electricity through the burning of fossil fuels such as coal, petroleum and natural gas, and through nuclear energy; alternative electricity companies generating and distributing electricity from a renewable source; distributors of gas to end users; and multi-utility and water companies. The MSCI (Morgan Stanley Capital International) China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The MSCI World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Standard & Poor’s Global BMI (Broad Market Index), which comprises the S&P Developed BMI and S&P Emerging BMI, is a comprehensive, rules-based index measuring global stock market performance. The FTSE EPRA/NAREIT Global Real Estate Index is an unmanaged portfolio of approximately 423 constituents from 37 countries, including both developed and emerging markets. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE February 28, 2015 YAO Guggenheim China All-Cap ETF Fund Overview The Guggenheim China All-Cap ETF, NYSE Arca ticker: YAO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China All-Cap Index (the “Index”). The Index is designed to measure and monitor the performance of the investable universe of publicly-traded companies based in mainland China. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all capitalizations, as defined by AlphaShares, subject to certain minimum capitalization requirements. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”), and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs, and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2015. On a market price basis, the Fund generated a total return of 2.00%, which included a decrease in market price over the period to $28.43 as of February 28, 2015, from $28.52 as of August 31, 2014. On an NAV basis, the Fund generated a total return of 1.72%, which included a decrease in NAV over the period to $28.39 as of February 28, 2015, from $28.56 as of August 31, 2014. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned 1.43% and the MSCI China Index returned 5.93% for the same period. The Fund made an annual income distribution of $0.6450 per share on December 31, 2014, to shareholders of record on December 29, 2014. Performance Attribution For the six-month period ended February 28, 2015, the financial sector contributed most to the Fund’s return, followed by the industrial sector. The energy sector detracted most from return, followed by the communications sector. Positions that contributed most to the Fund’s return included China Life Insurance Co. Ltd., which offers a wide range of life, accident, and health insurance products and services; Hanergy Thin Film Power Group Ltd., which offers equipment and end-to-end manufacturing lines for the mass production of thin film silicon solar modules; and Bank of China Ltd., which provides a complete range of banking and other financial services to individual and corporation customers worldwide (3.2%, 1.1%, and 3.9%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included CNOOC Ltd., ADR, a producer of oil and natural gas; Alibaba Group Holdings Ltd., ADR, which operates as a holding company that provides internet infrastructure, e-commerce, online financial, and internet content services through its subsidiaries; and PetroChina Co. Ltd., which explores, develops, and produces crude oil and natural gas (2.3%, 3.1%, and 2.4%, respectively, of the Fund’s long-term investments at period end). 6 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2015 CQQQ Guggenheim China Technology ETF Fund Overview The Guggenheim China Technology ETF, NYSE Arca ticker: CQQQ (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Technology Index (the “Index”). The Index is designed to measure and monitor the performance of the universe of publicly-traded companies which are based in mainland China, Hong Kong, or Macau, are in the Information Technology Sector, as defined by Standard & Poor’s Global Industry Classification Standard, and are open to foreign investment. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all categories of market capitalizations, as defined by AlphaShares (subject to certain minimum capitalization requirements). The Index may include Hong Kong-listed securities, including China H-shares and Red Chips. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. Red Chip shares are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China and listed on the Hong Kong Stock Exchange. The Index may also include N-shares, which are issued by companies based in mainland China and listed on the NYSE Arca, Inc. or NASDAQ Stock Market. The Index does not include China A-Shares (which are subject to substantial restrictions on foreign investment) or China B-Shares (which offer a generally smaller market and limited liquidity), each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”), and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs, and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2015. On a market price basis, the Fund generated a total return of -4.53%, which included a decrease in market price over the period to $35.81 as of February 28, 2015, from $37.88 as of August 31, 2014. On an NAV basis, the Fund generated a total return of -5.04%, which included a decrease in NAV over the period to $35.80 as of February 28, 2015, from $38.09 as of August 31, 2014. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned -5.15% and the MSCI China Index returned 5.93% for the same period. The Fund made an annual income distribution of $0.3450 per share on December 31, 2014, to shareholders of record on December 29, 2014. Performance Attribution For the six-month period ended February 28, 2015, the technology sector contributed most to the Fund’s return, followed by the industrial sector. The communications sector and energy sector detracted most from the Fund’s return. Positions that contributed most to the Fund’s return included Hanergy Thin Film Power Group Ltd., which offers equipment and end-to-end manufacturing lines for the mass production of thin film silicon solar modules; NetEase, Inc., ADR, a Chinese internet company; and Tencent Holdings Ltd., which provides Internet, mobile and telecommunication value-added services in China (6.6%, 5.8%, and 12.0%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Qihoo 360 Technology Company Ltd., ADR, an Internet security service provider; Alibaba Group Holdings Ltd., ADR, which operates as a holding company that provides internet infrastructure, e-commerce, online financial, and internet content services through its subsidiaries; and GCL-Poly Energy Holdings Ltd., which provides power and heat via cogeneration, incineration and wind power (3.1%, 6.1%, and 2.7%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF Fund Overview The Guggenheim Emerging Markets Real Estate ETF, NYSE Arca ticker: EMRE (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares Emerging Markets Real Estate Index (the “Index”). EMRE invests in publicly-traded emerging markets real estate securities that seek to benefit from the growth of the real estate industry across nearly two dozen emerging market countries and the income typically generated by real estate investments. The Index is designed to measure and monitor the performance of the investable universe of publicly-traded companies and real estate investment trusts (REITs) deriving a majority of their revenues from real estate development, management, and/or ownership of property in the countries of the S&P BMI Emerging Markets Index. The S&P Emerging BMI captures all companies domiciled in the emerging markets within the S&P Global BMI with a float-adjusted market capitalization of at least $100 million and a minimum annual trading liquidity of $50 million. The index is segmented by country/region, size (large, mid, and small), style (value and growth), and GICS (sectors/industry groups). A substantial portion of the Index may consist of the securities of Chinese issuers. The Index may include Hong Kong listed securities, including China H-shares (which are issued by companies incorporated in mainland China), Red Chip shares (which are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China), and N-Shares (which are issued by companies based in mainland China and listed on the NYSE Arca or NASDAQ). The Index will not include China A-Shares or China B-Shares, each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stocks, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”), and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing the ADRs, ADSs, GDRs, and IDRs included in the Index). Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period beginning at the Fund’s inception of September 29, 2014, through February 28, 2015. On a market price basis, the Fund generated a total return of -0.07%, which included a decrease in market price over the period to $24.61 on February 28, 2015, from $25.00 at inception. On an NAV basis, the Fund generated a total return of 1.80%, which included an increase in NAV over the period to $25.07 on February 28, 2015, from $24.99 at inception. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned 5.45% since inception. There were a number of factors that contributed to the underperformance of the NAV return vs. the Index. These factors included complexities with investing the initial proceeds of the fund, the relatively small asset size of the fund and the lack of liquidity of certain securities held within the Index. The FTSE EPRA/NAREIT Global Real Estate Index returned 11.21 % since inception. The Fund made its first quarterly income distribution of $0.3580 per share on December 31, 2014, to shareholders of record on December 29, 2014. Performance Attribution For the abbreviated semiannual fiscal period ended February 28, 2015, the financial sector composed 96% of the Fund and accounted for most of the Fund’s performance. The industrial sector was a small detractor. Positions that contributed most to the Fund’s return included China Resources Land Ltd., which through its subsidiaries develops and invests in properties; China Overseas Land & Investment Ltd., which through its subsidiaries develops and invests in properties, constructs buildings, and invests in treasury securities and infrastructure projects; and China Vanke Co. Ltd., a property development company (3.4%, 5.1%, and 2.0%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included BR Malls Participacoes SA, a service provider for Brazilian shopping malls; Fibra Uno Administracios SA De CV, a real estate investment trust focusing on Mexican properties; and BR Properties SA, a Brazilian real estate acquirer, manager, and developer (2.1%, 3.5%, and 0.6%, respectively, of the Fund’s long-term investments at period end). 8 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2015 TAN Guggenheim Solar ETF Fund Overview The Guggenheim Solar ETF, NYSE Arca ticker: TAN (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the MAC Global Solar Energy Index (the “Index”). As of February 28, 2015, the Index is comprised of approximately 26 securities selected based on the relative importance of solar power within the company’s business model, as determined by MAC Indexing LLC (the “Index Provider”). As of such date, the median market capitalization of securities included in the Index was $400 million. The Index is designed to track companies within the following business segments of the solar energy industry: companies that produce solar power equipment and products for end users; companies that produce fabrication products (such as the equipment used by solar cell and module producers to manufacture solar power equipment) or services (such as companies specializing in the solar cell manufacturing or the provision of consulting services to solar cell and module producers) for solar power equipment producers; companies that supply raw materials or components to solar power equipment producers or integrators; companies that derive a significant portion of their business (as defined in the Fund prospectus under “Index Methodology”) from solar power system sales, distribution, installation, integration, or financing; and companies that specialize in selling electricity derived from solar power. The Index is generally comprised of equity securities, including American depositary receipts (“ADRs”), and global depositary receipts (“GDRs”), traded in developed markets, as defined by the Index Provider. While the equity securities comprising the Index are traded in developed markets, the issuers of such securities may be located in emerging markets. Emerging market countries are countries that major international financial institutions, such as the World Bank, generally consider to be less economically mature than developed nations. The Fund will invest at least 90% of its total assets in common stock, ADRs and GDRs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs and GDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2015. On a market price basis, the Fund generated a total return of -7.25%, which included a decrease in market price over the period to $39.50 as of February 28, 2015, from $43.39 as of August 31, 2014. On an NAV basis, the Fund generated a total return of -7.86%, which included a decrease in NAV over the period to $39.42 as of February 28, 2015, from $43.58 as of August 31, 2014. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned -8.84% and the MSCI World Index returned 2.14% for the same period. The Fund made an annual income distribution of $0.6400 per share on December 31, 2014, to shareholders of record on December 29, 2014. Performance Attribution The Fund’s holdings are mostly in the energy, technology, and industrial sectors. The technology sector contributed most to the Fund’s return for the six-month period ended February 28, 2015, followed by the utilities sector. The energy sector detracted most from return, followed by the industrial sector. Positions that contributed most to the Fund’s return included Hanergy Thin Film Power Group Ltd., which offers equipment and end-to-end manufacturing lines for the mass production of thin film silicon solar modules; Advanced Energy Industries, Inc., which develops power and control technologies for the manufacture of semiconductors, flat panel displays, data storage products, solar cells, and architectural glass; and TerraForm Power, Inc., an owner and operator of technological advanced solar installations (15.6%, 3.2%, and 3.7%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included GT Advanced Technologies, Inc., a provider of crystal growth equipment (not held at period end); GCL-Poly Energy Holdings Ltd., which provides power and heat via cogeneration, incineration, and wind power (5.6% of the Fund’s long-term investments at period end); and Shunfeng International Clean Energy Ltd., which develops and operates solar power plants (3.0% of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 9 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2015 CGW Guggenheim S&P Global Water Index ETF Fund Overview The Guggenheim S&P Global Water Index ETF, NYSE Arca ticker: CGW (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the S&P Global Water Index (the “Index”). The Index is comprised of approximately 50 equity securities selected, based on investment and other criteria, from a universe of companies listed on global developed market exchanges. Standard & Poor’s Financial Services LLC, a division of McGraw Hill Financial (“S&P”), generally defines “developed markets” as the capital markets of those countries with high levels of per capita income and strict market regulation resulting in greater transparency. The universe of companies includes all companies classified by Standard & Poor’s Global Industry Classifications as being associated (in a manner representing a major component of such companies’ business) with the global demand for water, including water utilities, infrastructure, equipment, instruments, and materials. Total market capitalization and float-adjusted market capitalization of securities in the Index must be at least $250 million and $100 million, respectively, at the time of each reconstitution, which includes small-, mid-, and large-capitalization securities as defined by S&P. The companies in the universe are selected using criteria as identified by S&P. The Fund will invest at least 90% of its total assets in common stock and American depositary receipts (“ADRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2015. On a market price basis, the Fund generated a total return of -0.64%, which included a decrease in market price over the period to $28.39 as of February 28, 2015, from $29.08 as of August 31, 2014. On an NAV basis, the Fund generated a total return of -0.44%, which included a decrease in NAV over the period to $28.39 as of February 28, 2015, from $29.02 as of August 31, 2014. At the end of the period, shares of the Fund at NAV were trading equal with the shares at market price, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned -0.18%, the MSCI World Index returned 2.14%, and the Dow Jones Global Utilities Index returned -2.14% for the same period. The Fund made an annual income distribution of $0.4980 per share on December 31, 2014, to shareholders of record on December 29, 2014. Performance Attribution For the six-month period ended February 28, 2015, the Fund was invested mostly in the utilities, industrial and basic materials sectors. The utilities sector contributed to performance, while the industrials sector and basic materials detracted. Positions that contributed most to the Fund’s return included Danaher Corp., which makes and markets products and services for the medical, industrial, and commercial sectors; American Water Works Co., Inc., which provides drinking water, wastewater, and other water-related services in multiple U.S. states and Ontario, Canada; and Geberit AG, a Swiss manufacturer and supplier of water supply pipes and fittings, installation systems, and drainage and flushing systems for the commercial and residential construction markets (5.5%, 5.8%, and 7.7%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Cia de Saneamento Basico do Estado de Sao Paulo, ADR, a Brazilian company that collects, treats, and distributes water; Alfa Laval AB, a Swedish company that provides equipment and systems for heating, cooling, separation, and transportation of various foods, chemicals, and liquids; and Rotork PLC, an actuator manufacturer and flow control company that operates in markets where the flow of gases or liquids needs to be controlled (1.2%, 3.6%, and 1.9%, respectively, of the Fund’s long-term investments at period end). 10 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2015 GHII Guggenheim S&P High Income Infrastructure ETF Fund Overview The Guggenheim S&P High Income Infrastructure ETF, NYSE Arca ticker: GHII (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of the S&P High Income Infrastructure Index (the “Index”). The Fund, using a “passive” or “indexing” investment approach, seeks to replicate, before the Fund’s fees and expenses, the performance of the Index. The Index is designed to measure and monitor the performance of 50 high-yielding global equity securities of companies that engage in various infrastructure-related sub-industries. Index constituents must meet size, listing, and liquidity requirements and also be part of the S&P Global BMI Index, which is a rules-based index that measures global stock market performance. The Fund will invest at least 80% of its total assets in common stocks, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing the ADRs, ADSs, GDRs and IDRs included in the Index). Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period beginning at the Fund’s inception of February 11, 2015, through February 28, 2015. On a market price basis, the Fund generated a total return of 1.16%, which included an increase in market price over the period to $25.34 on February 28, 2015, from $25.05 at inception. On an NAV basis, the Fund generated a total return of 0.84%, which included an increase in NAV over the period to $25.26 on February 28, 2015, from $25.05 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned 1.29% since inception, and the S&P Global BMI Index returned 2.88% for the same period. Performance Attribution For the abbreviated semiannual fiscal period ended February 28, 2015, the industrial sector contributed most to the Fund’s performance, followed by the utilities sector. The energy sector contributed least, followed by the consumer, non-cyclical sector. No sector detracted. Positions that contributed most to the Fund’s return included Hutchison Port Holdings Trust, the first publicly traded container port business trust that is affiliated with Hutchison Port Holdings and a subsidiary of Hutchison Whampoa Ltd.; Williams Cos., Inc., a leading energy infrastructure company in North America; and E.ON SE, a European holding company based in Düsseldorf, North Rhine-Westphalia, Germany that runs one of the world’s largest investor-owned electric utility service providers (4.0%, 4.9%, and 1.9%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Centrica PLC, a British multinational utility company; TransCanada Corp., a leading energy infrastructure company in North America; and Contact Energy Ltd., a New Zealand electricity generator, natural gas wholesaler, and retailer of energy products (1.8%, 3.1%, and 1.2%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 11 February 28, 2015 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to each individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Investment Risk. An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by each Fund participate, or factors relating to specific companies in which such Fund invests. Foreign Investment Risk. A Fund’s investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic, or social developments could undermine the value of such Fund’s investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk. Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Micro-, Small, and Medium-Sized Company Risk. Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed, and there may be less available information about the company. Replication Management Risk. The Funds are not “actively” managed. Therefore, a Fund would not necessarily sell a security because the stock’s issuer was in financial trouble unless that stock is removed from such Fund’s Index. Non-Correlation Risk. A Fund’s return may not match the return of such Fund’s index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the Fund’s securities holdings to reflect changes in the composition of the Index. A Fund may not be fully invested at times, either as a result of cash flows into such Fund or reserves of cash held by a Fund to meet redemptions and expenses. If a Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the Index with the same weightings as the Index. Issuer-Specific Changes. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk. Certain Funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Concentration Risk. If the Index concentrates in an industry or group of industries, the Fund’s investments will be concentrated accordingly. In such event, the value of the Fund’s shares may rise and fall more than the value of shares of a fund that invests in securities of companies in a broader range of industries. China Investment Risk (YAO and CQQQ). Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources and capital reinvestment, among others; the central government has historically exercised substantial control over virtually every sector of the Chinese economy through administrative regulation and/or state ownership; and actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China. Guggenheim Emerging Markets Real Estate ETF may not be suitable for all investors. Investments in the real estate industry, including REITS, subjects the Fund to the same risks as direct investments in real estate, which are particularly sensitive to economic downturns. Investments in foreign securities carry additional risks when compared to U.S. securities, due to the impact of diplomatic, political, or economic developments in the country in question (investments in emerging markets securities are generally subject to an even greater level of risks). Investments in Chinese companies may also involve additional risks. Investments in small- or medium-sized companies may involve greater risk than investing in larger, more established companies. Investments in securities of smaller issuers can be more volatile than that of larger issuers. Investments in micro-cap stocks involve substantially greater risks of loss and price fluctuations because their earnings and revenues tend to be less predictable and their shares tend to be more volatile and their markets less liquid than companies with larger market capitalizations. 12 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT February 28, 2015 Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Funds’ portfolios. Financial market conditions, as well as various social and political tensions in the U.S. and around the world, have contributed to increased market volatility and may have long-term effects on the U.S. and worldwide financial markets and cause further economic uncertainties or deterioration in the U.S. and worldwide. The Investment Adviser does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in each Fund’s Prospectus and Statement of Additional Information and at guggenheiminvestments.com. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 13 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) February 28, 2015 YAO Guggenheim China All-Cap ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.14% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 28, 2015 Six Since Month One Three Five Inception (non-annualized) Year Year Year (10/19/09) Guggenheim China All-Cap ETF NAV 1.72% 12.38% 5.77% 5.56% 4.47% Market 2.00% 13.77% 6.08% 5.61% 4.49% AlphaShares China All Cap Index 1.43% 12.48% 6.31% 6.22% 5.12% MSCI China Index 5.93% 19.04% 7.10% 5.80% 4.54% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.82 per share for share price returns or initial net asset value (NAV) of $24.82 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Holdings Diversification (Market Exposure as % of Net Assets) Investments: Financial 35.5% Communications 24.0% Energy 10.0% Consumer, Non-cyclical 8.2% Consumer, Cyclical 6.0% Industrial 5.9% Technology 3.6% Other 6.8% Total Investments 100.0% Other Instruments: Investments of Collateral for Securities Loaned 4.9% Total Investments 104.9% Other Assets & Liabilities, net -4.9% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Tencent Holdings Ltd. 5.8% China Mobile Ltd. 5.6% Industrial & Commercial Bank of China Ltd. — Class H 5.0% China Construction Bank Corp. — Class H 5.0% Baidu, Inc. ADR 4.3% Bank of China Ltd. — Class H 3.9% China Life Insurance Company Ltd. — Class H 3.2% Alibaba Group Holdings Ltd. ADR 3.1% Ping An Insurance Group Company of China Ltd. — Class H 2.6% PetroChina Company Ltd. — Class H 2.4% Top Ten Total 40.9% “Ten Largest Holdings” exclude any temporary cash or derivative investments. 14 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 28, 2015 CQQQ Guggenheim China Technology ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.03% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 28, 2015 Six Since Month One Three Five Inception (non-annualized) Year Year Year (12/08/09) Guggenheim China Technology ETF NAV -5.04% -3.27% 14.51% 8.39% 8.49% Market -4.53% -3.02% 14.89% 8.23% 8.49% AlphaShares China Technology Index -5.15% -3.17% 14.91% 8.61% 8.78% MSCI China Index 5.93% 19.04% 7.10% 5.80% 3.65% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.06 per share for share price returns or initial net asset value (NAV) of $25.06 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips, and P chips. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Holdings Diversification (Market Exposure as % of Net Assets) Investments: Communications 49.1% Technology 32.1% Industrial 9.5% Energy 5.4% Basic Materials 1.3% Consumer, Cyclical 1.2% Consumer, Non-cyclical 1.0% Diversified 0.2% Total Long-Term Investments 99.8% Other Instruments: Investments of Collateral for Securities Loaned 19.2% Total Investments 119.0% Other Assets & Liabilities, net -19.0% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Tencent Holdings Ltd. 12.0% Baidu, Inc. ADR 7.9% Lenovo Group Ltd. 7.7% Hanergy Thin Film Power Group Ltd. 6.6% Alibaba Group Holding Ltd. ADR 6.1% NetEase, Inc. ADR 5.8% AAC Technologies Holdings, Inc. 4.8% Qihoo 360 Technology Company Ltd. ADR 3.1% Semiconductor Manufacturing International Corp. 2.7% GCL-Poly Energy Holdings Ltd. 2.7% Top Ten Total 59.4% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 15 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 28, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -1.83% Net Assets ($000) $ TOTAL RETURN FOR THE PERIOD ENDED FEBRUARY 28, 2015 Since Inception (09/29/14) (non-annualized) Guggenheim Emerging Market Real Estate ETF NAV 1.80% Market -0.07% AlphaShares Emerging Markets Real Estate Index 5.45% FTSE EPRA/NAREIT Global Real Estate Index 11.21% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.99 per share for share price returns or initial net asset value (NAV) of $24.99 per share for NAV returns. Returns for periods of less than one year are not annualized. FTSE EPRA/NAREIT Global Real Estate Index is an unmanaged portfolio of approximately 423 constituents from 37 countries, including both developed and emerging markets. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.65% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Holdings Diversification (Market Exposure as % of Net Assets) Investments: Financial 95.0% Industrial 1.5% Consumer, Cyclical 1.3% Exchange Traded Funds 1.1% Diversified 0.8% Total Long-Term Investments 99.7% Other Instruments: Investments of Collateral for Securities Loaned 4.7% Rights 0.0%* Total Other Instruments 4.7% Total Investments 104.4% Other Assets & Liabilities, net -4.4% Net Assets 100.0% *Amount is less than 0.1% Ten Largest Holdings (% of Total Net Assets) Emaar Properties PJSC 5.3% China Overseas Land & Investment Ltd. 5.1% Fibra Uno Administracion S.A. de CV, REIT 3.5% China Resources Land Ltd. 3.4% Growthpoint Properties Ltd., REIT 3.1% Ayala Land, Inc. 3.0% SM Prime Holdings Inc. 2.7% BR Malls Participacoes S.A. 2.1% Country Garden Holdings Company Ltd. 2.0% Aldar Properties PJSC 2.0% Top Ten Total 32.2% “Ten Largest Holdings” exclude any temporary cash or derivative investments. Distribution Month per Share December 2014 $ Total $ 16 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 28, 2015 TAN Guggenheim Solar ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.20% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 28, 2015 Six Since Month One Three Five Inception (non-annualized) Year Year Year (04/15/08) Guggenheim Solar ETF NAV -7.86% -14.13% 15.02% -9.12% -21.30% Market -7.25% -13.83% 15.43% -8.99% -21.28% MAC Global Solar Energy Index -8.84% -15.77% 12.05% -11.47% -22.32% MSCI World Index 2.14% 7.87% 13.26% 11.69% 5.20% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $251.30* per share for share price returns or initial net asset value (NAV) of $251.30* per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.76%. In the Financial Highlights section of this Semi-Annual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.75%. There is a contractual fee waiver currently in place for this Fund through December 31, 2017, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Holdings Diversification (Market Exposure as % of Net Assets) Investments: Technology 40.5% Energy 32.2% Industrial 21.5% Other 4.9% Total Long-Term Investments 99.1% Other Investments: Investments of Collateral for Securities Loaned 45.4% Total Investments 144.5% Other Assets & Liabilities, net -44.5% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Hanergy Thin Film Power Group Ltd. 15.5% SunEdison, Inc. 8.8% First Solar, Inc. 8.8% SolarCity Corp. 5.7% GCL-Poly Energy Holdings Ltd. 5.6% SunPower Corp. — Class A 5.6% Canadian Solar, Inc. 4.3% Trina Solar Ltd. ADR 3.9% TerraForm Power, Inc. — Class A 3.6% Xinyi Solar Holdings Ltd. 3.5% Top Ten Total 65.3% “Ten Largest Holdings” exclude any temporary cash or derivative investments. * Reflects 1 for 10 reverse stock split that occurred on February 15, 2012. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 17 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 28, 2015 CGW Guggenheim S&P Global Water Index ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.0% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 28, 2015 Six Since Month One Three Five Inception (non-annualized) Year Year Year (05/14/07) Guggenheim S&P Global Water Index ETF NAV -0.44% -0.13% 13.04% 12.11% 4.32% Market -0.64% -0.16% 13.29% 12.19% 4.32% S&P Global Water Index -0.18% 0.57% 13.94% 12.99% 5.36% MSCI World Index 2.14% 7.87% 13.26% 11.69% 3.54% Dow Jones Global Utilities Index -2.14% 6.67% 7.22% 4.03% -1.49% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.78 per share for share price returns or initial net asset value (NAV) of $24.78 per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Dow Jones Global Utilities Index consists of companies that provide electrical, water, natural gas, and telephone utilities. The index is quoted in USD. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.65%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.64% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.64%. There is a contractual fee waiver currently in place for this Fund through December 31, 2017 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Holdings Diversification (Market Exposure as % of Net Assets) Investments: Industrial 61.4% Utilities 36.0% Basic Materials 2.3% Energy 0.0% Total Investments 99.7% Other Instruments: Investments of Collateral for Securities Loaned 0.7% Total Investments 100.4% Other Assets & Liabilities, net -0.4% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Geberit AG 7.7% Pentair plc 7.3% United Utilities Group plc 6.0% American Water Works Company, Inc. 5.8% Danaher Corp. 5.5% Veolia Environnement S.A. 5.4% Severn Trent plc 4.5% Xylem, Inc. 3.7% Alfa Laval AB 3.6% Suez Environnement Co. 3.6% Top Ten Total 53.1% “Ten Largest Holdings” exclude any temporary cash or derivative investments. 18 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 28, 2015 GHII Guggenheim S&P High Income Infrastructure ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.32% Net Assets ($000) $ TOTAL RETURN FOR THE PERIOD ENDED FEBRUARY 28, 2015 Since Inception (02/11/15) (non-annualized) Guggenheim S&P High Income Infrastructure ETF NAV 0.84% Market 1.16% S&P High Income Infrastructure Index 1.29% S&P Global BMI Index 2.88% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.05 per share for share price returns or initial net asset value (NAV) of $25.05 per share for NAV returns. Returns for periods of less than one year are not annualized. The S&P High Income Infrastructure Index is designed to serve as a benchmark for yield-seeking equity investors looking for infrastructure exposure. The index is composed of the 50 highest-dividend-paying companies within the S&P Global BMI that operate in the energy, transportation, and utilities sectors. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.45% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Holdings Diversification (Market Exposure as % of Net Assets) Investments: Utilities 47.8% Consumer, Non-cyclical 26.9% Energy 18.3% Industrial 6.4% Total Common Stocks 99.4% Other Instruments: Preferred Stocks 0.4% Total Investments 99.8% Other Assets & Liabilities, net 0.2% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Sydney Airport 5.0% Williams Companies, Inc. 4.9% Jiangsu Expressway Company Ltd. — Class H 4.9% Transurban Group 4.5% Atlantia SpA 4.4% Zhejiang Expressway Company Ltd. — Class H 4.3% Hutchison Port Holdings Trust 4.0% Abertis Infraestructuras S.A. 4.0% Kinder Morgan, Inc. 3.9% Pembina Pipeline Corp. 3.8% Top Ten Total 43.7% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 19 ABOUT SHAREHOLDERS’ FUND EXPENSES (Unaudited) February 28, 2015 All funds have operating expenses and it is important for our shareholders to understand the impact of costs on their investments. Shareholders of a Fund incur advisory fees and other Fund expenses which are deducted from a Fund’s gross income and reduce the investment return of the Fund. A fund’s expenses are expressed as a percentage of its average net assets, which is known as the expense ratio. The following examples are intended to help investors understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other funds. The examples are based on an investment of $1,000 made at the beginning of the period and held for the entire six-month period beginning August 31, 2014 and ending February 28, 2015. The following tables illustrate a Fund’s costs in two ways: Table 1. Based on actual Fund return. This section helps investors estimate the actual expenses paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the fifth column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. Investors may use the information here, together with the amount invested, to estimate the expenses paid over the period. Simply divide the Fund’s account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number provided under the heading “Expenses Paid During Period.” Table 2. Based on hypothetical 5% return. This section is intended to help investors compare a Fund’s cost with those of other funds. The table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses paid during the period. The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the “SEC”) requires all mutual funds to calculate expenses based on the 5% return. Investors can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. The calculations illustrated above assume no shares were bought or sold during the period. Actual costs may have been higher or lower, depending on the amount of investment and the timing of any purchases or redemptions. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, and contingent deferred sales charges (“CDSC”) on redemptions, if any. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. More information about a Fund’s expenses, including annual expense ratios for the past five years, can be found in the Financial Highlights section of this report. For additional information on operating expenses and other shareholder costs, please refer to the appropriate Fund prospectus. Expenses Beginning Ending Paid Expense Fund Account Value Account Value During Ratio1 Return August 31, 2014 February 28, 2015 Period2 Table 1. Based on actual Fund return3 Guggenheim China All-Cap ETF % % $ $ $ Guggenheim China Technology ETF % % Guggenheim Emerging Markets Real Estate ETF4 % % Guggenheim Solar ETF % % Guggenheim S&P Global Water Index ETF % % Guggenheim S&P High Income Infrastructure ETF5 % % Table 2. Based on hypothetical 5% return (before expenses) Guggenheim China All-Cap ETF % % $ $ $ Guggenheim China Technology ETF % % Guggenheim Emerging Markets Real Estate ETF % % Guggenheim Solar ETF % % Guggenheim S&P Global Water Index ETF % % Guggenheim S&P High Income Infrastructure ETF % % 1 Annualized and excludes expenses of the underlying funds in which the Funds invest, if any. 2 Expenses are equal to the Fund’s annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 3 Actual cumulative return at net asset value for the period August 31, 2014 to February 28, 2015. 4 Expenses are equal to the Fund’s annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 75/365 (to reflect the period). Actual cumulative return at net asset value for the period September 29, 2014 to February 28, 2015. 5 Expenses are equal to the Fund’s annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 18/365 (to reflect the period). Actual cumulative return at net asset value for the period February 11, 2015 to February 28, 2015. 20 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 YAO Guggenheim China All-Cap ETF Shares Value COMMON STOCKS† - 100.0% Financial - 35.5% Industrial & Commercial Bank of China Ltd. — Class H $ China Construction Bank Corp. — Class H Bank of China Ltd. — Class H China Life Insurance Company Ltd. — Class H Ping An Insurance Group Company of China Ltd. — Class H Bank of Communications Company Ltd. — Class H China Overseas Land & Investment Ltd. Agricultural Bank of China Ltd. — Class H China Merchants Bank Company Ltd. — Class H China Pacific Insurance Group Company Ltd. — Class H PICC Property & Casualty Company Ltd. — Class H China Minsheng Banking Corporation Ltd. — Class H China Resources Land Ltd. China CITIC Bank Corporation Ltd. — Class H China Cinda Asset Management Company Ltd. — Class H* People’s Insurance Company Group of China Ltd. — Class H China Taiping Insurance Holdings Company Ltd.* Haitong Securities Company Ltd. — Class H1 Huishang Bank Corporation Ltd. — Class H China Vanke Company Ltd. — Class H* New China Life Insurance Company Ltd. — Class H†† CITIC Securities Company Ltd. — Class H Country Garden Holdings Company Ltd. Shimao Property Holdings Ltd. Sino-Ocean Land Holdings Ltd. China Everbright Ltd. Evergrande Real Estate Group Ltd.1 Longfor Properties Company Ltd. Sunac China Holdings Ltd. Chongqing Rural Commercial Bank Company Ltd. — Class H Shanghai Industrial Holdings Ltd. Far East Horizon Ltd. SOHO China Ltd. Yuexiu Property Company Ltd. Bank of Chongqing Company Ltd. — Class H Guangzhou R&F Properties Company Ltd. — Class H Harbin Bank Company Ltd. — Class H2 Poly Property Group Company Ltd. Agile Property Holdings Ltd. China South City Holdings Ltd.1 KWG Property Holding Ltd. Franshion Properties China Ltd. Shui On Land Ltd. Renhe Commercial Holdings Company Ltd.* Greentown China Holdings Ltd.1 Shenzhen Investment Ltd. Guotai Junan International Holdings Ltd. Hopson Development Holdings Ltd.*,1 E-House China Holdings Ltd. ADR China Overseas Grand Oceans Group Ltd.1 Kaisa Group Holdings Ltd.1 Yanlord Land Group Ltd. Total Financial Communications - 24.0% Tencent Holdings Ltd. China Mobile Ltd. Baidu, Inc. ADR* Alibaba Group Holdings Ltd. ADR* China Telecom Corporation Ltd. — Class H China Unicom Hong Kong Ltd. Vipshop Holdings Ltd. ADR* Ctrip.com International Ltd. ADR* Qihoo 360 Technology Company Ltd. ADR*,1 SINA Corp.* Youku Tudou, Inc. ADR*,1 Sohu.com, Inc.* Bitauto Holdings Ltd. ADR* YY, Inc. ADR*,1 ZTE Corp. — Class H SouFun Holdings Ltd. ADR1 China Communications Services Corp. Ltd. — Class H 21Vianet Group, Inc. ADR*,1 51job, Inc. ADR* BYD Electronic International Company Ltd. Autohome, Inc. ADR* 58.com, Inc. ADR* TCL Communication Technology Holdings Ltd.1 E-Commerce China Dangdang, Inc. — Class A ADR*,1 Coolpad Group Ltd. CITIC Telecom International Holdings Ltd. Leju Holdings Ltd. ADR*,1 Total Communications Energy - 10.0% PetroChina Company Ltd. — Class H CNOOC Ltd . China Petroleum & Chemical Corp. — Class H See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 21 SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 100.0% (continued) Energy - 10.0% (continued) China Shenhua Energy Company Ltd. — Class H $ China Longyuan Power Group Corporation Ltd. — Class H Kunlun Energy Company Ltd. China Oilfield Services Ltd. — Class H GCL-Poly Energy Holdings Ltd. China Coal Energy Company Ltd. — Class H Yanzhou Coal Mining Company Ltd. — Class H1 Sinopec Engineering Group Company Ltd. — Class H Beijing Jingneng Clean Energy Co. Ltd. — Class H Xinyi Solar Holdings Ltd. Trina Solar Ltd. ADR*,1 Sinopec Kantons Holdings Ltd.1 Shougang Fushan Resources Group Ltd. United Energy Group Ltd.* CIMC Enric Holdings Ltd. China Suntien Green Energy Corporation Ltd. — Class H Total Energy Consumer, Non-cyclical - 8.2% Hengan International Group Company Ltd. Want Want China Holdings Ltd. China Mengniu Dairy Company Ltd. Tingyi Cayman Islands Holding Corp. WH Group Ltd.*,2 Sinopharm Group Company Ltd. — Class H Sihuan Pharmaceutical Holdings Group Ltd. WuXi PharmaTech Cayman, Inc. ADR* Sino Biopharmaceutical Ltd. New Oriental Education & Technology Group ADR* Mindray Medical International Ltd. ADR COSCO Pacific Ltd. Tsingtao Brewery Company Ltd. — Class H China Medical System Holdings Ltd. Luye Pharma Group Ltd.* Zhejiang Expressway Company Ltd. — Class H CSPC Pharmaceutical Group Ltd. China Conch Venture Holdings Ltd. Shandong Weigao Group Medical Polymer Company Ltd. — Class H Jiangsu Expressway Company Ltd. — Class H Uni-President China Holdings Ltd. Shenzhen International Holdings Ltd. TAL Education Group ADR* Shanghai Fosun Pharmaceutical Group Company Ltd. — Class H China Huishan Dairy Holdings Company Ltd. Lijun International Pharmaceutical Holding Company Ltd. China Agri-Industries Holdings Ltd. China Modern Dairy Holdings Ltd.* Tong Ren Tang Technologies Company Ltd. — Class H Guangzhou Baiyunshan Pharmaceutical Holdings Company Ltd. — Class H CP Pokphand Company Ltd. China Shengmu Organic Milk Ltd.*,2 Phoenix Healthcare Group Company Ltd. China Yurun Food Group Ltd.* Hua Han Bio-Pharmaceutical Holdings Ltd. Shenzhen Expressway Company Ltd. — Class H Vinda International Holdings Ltd. Tibet 5100 Water Resources Holdings Ltd. Fu Shou Yuan International Group Ltd. China Shineway Pharmaceutical Group Ltd. Wumart Stores, Inc. — Class H China Animal Healthcare Ltd. Total Consumer, Non-cyclical Consumer, Cyclical - 6.0% Great Wall Motor Company Ltd. — Class H Belle International Holdings Ltd. Dongfeng Motor Group Company Ltd. — Class H Brilliance China Automotive Holdings Ltd. Haier Electronics Group Company Ltd. Byd Company Ltd. — Class H China Resources Enterprise Ltd. Geely Automobile Holdings Ltd. Shenzhou International Group Holdings Ltd. Guangzhou Automobile Group Company Ltd. — Class H Weichai Power Company Ltd. — Class H Sun Art Retail Group Ltd.1 Air China Ltd. — Class H ANTA Sports Products Ltd. GOME Electrical Appliances Holding Ltd. Minth Group Ltd. Skyworth Digital Holdings Ltd. Shanghai Pharmaceuticals Holding Company Ltd. — Class H Xinyi Glass Holdings Ltd.1 China Eastern Airlines Corporation Ltd. — Class H* China Southern Airlines Company Ltd. — Class H Digital China Holdings Ltd. Homeinns Hotel Group* See notes to financial statements. 22 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 100.0% (continued) Consumer, Cyclical - 6.0% (continued) China Travel International Investment Hong Kong Ltd. $ REXLot Holdings Ltd.1 Golden Eagle Retail Group Ltd.1 China Lodging Group Ltd. ADR* Zhongsheng Group Holdings Ltd. China Dongxiang Group Company Ltd. Baoxin Auto Group Ltd. Intime Retail Group Company Ltd. Dah Chong Hong Holdings Ltd. China ZhengTong Auto Services Holdings Ltd. Li Ning Company Ltd.* Shanghai Jin Jiang International Hotels Group Co. Ltd. — Class H Bosideng International Holdings Ltd. Ajisen China Holdings Ltd. Total Consumer, Cyclical Industrial - 5.9% China Communications Construction Company Ltd. — Class H AAC Technologies Holdings, Inc. Anhui Conch Cement Company Ltd. — Class H China Everbright International Ltd. China Railway Group Ltd. — Class H China National Building Material Company Ltd. — Class H Yangzijiang Shipbuilding Holdings Ltd. China State Construction International Holdings Ltd. China Railway Construction Corporation Ltd. — Class H Shanghai Electric Group Company Ltd. — Class H AviChina Industry & Technology Company Ltd. — Class H Beijing Capital International Airport Company Ltd. — Class H Haitian International Holdings Ltd. China COSCO Holdings Company Ltd. — Class H China Shanshui Cement Group Ltd.1 China Shipping Container Lines Company Ltd. — Class H* China International Marine Containers Group Co. Ltd. — Class H Lee & Man Paper Manufacturing Ltd. Sunny Optical Technology Group Company Ltd. Sinotrans Ltd. — Class H China Resources Cement Holdings Ltd. BBMG Corp. — Class H Tech Pro Technology Development Ltd.* Zoomlion Heavy Industry Science and Technology Company Ltd. — Class H1 China Shipping Development Co. Ltd. — Class H Metallurgical Corporation of China Ltd. — Class H China Machinery Engineering Corp. — Class H SITC International Holdings Company Ltd. Guangshen Railway Company Ltd. — Class H China Zhongwang Holdings Ltd.1 China High Speed Transmission Equipment Group Co. Ltd. Dongfang Electric Corporation Ltd. — Class H Xinjiang Goldwind Science & Technology Company Ltd. — Class H China Singyes Solar Technologies Holdings Ltd.1 Kingboard Laminates Holdings Ltd. CT Environmental Group Ltd. China Lesso Group Holdings Ltd. China Rongsheng Heavy Industries Group Holdings Ltd.* Harbin Electric Company Ltd. — Class H SIIC Environment Holdings Ltd.* NVC Lighting Holding Ltd.†††,3 — Total Industrial Technology - 3.6% Hanergy Thin Film Power Group Ltd.1 Lenovo Group Ltd. NetEase, Inc. ADR Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd.1 TravelSky Technology Ltd. — Class H Shunfeng International Clean Energy Ltd.* Ju Teng International Holdings Ltd. Perfect World Company Ltd. ADR1 Shanda Games Ltd. ADR* NetDragon Websoft, Inc. Total Technology Utilities - 3.2% China Resources Power Holdings Company Ltd. Huaneng Power International, Inc. — Class H Beijing Enterprises Holdings Ltd. Guangdong Investment Ltd. China Gas Holdings Ltd. Beijing Enterprises Water Group Ltd. China Resources Gas Group Ltd. Datang International Power Generation Company Ltd. — Class H†† Huadian Power International Corporation Ltd. — Class H1 China Power International Development Ltd. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 23 SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 100.0% (continued) Utilities - 3.2% (continued) Huaneng Renewables Corporation Ltd. — Class H $ Huadian Fuxin Energy Corporation Ltd. — Class H China Oil & Gas Group Ltd. Total Utilities Basic Materials - 2.8% CITIC Ltd. Jiangxi Copper Company Ltd. — Class H Aluminum Corporation of China Ltd. — Class H*,1 Zijin Mining Group Company Ltd. — Class H1 Huabao International Holdings Ltd. Sinopec Shanghai Petrochemical Company Ltd. — Class H Nine Dragons Paper Holdings Ltd. Kingboard Chemical Holdings Ltd. China Molybdenum Co. Ltd. — Class H Hunan Nonferrous Metal Corporation Ltd. — Class H* Angang Steel Company Ltd. — Class H Sinopec Yizheng Chemical Fibre Company Ltd. — Class H Yingde Gases Group Company Ltd. China BlueChemical Ltd. — Class H China Hongqiao Group Ltd.1 Maanshan Iron & Steel Company Ltd. — Class H Zhaojin Mining Industry Company Ltd. — Class H1 North Mining Shares Company Ltd. — Class C* Dongyue Group Ltd. China Lumena New Materials Corp.*,†††,3 — Total Basic Materials Diversified - 0.8% China Merchants Holdings International Company Ltd. Carnival Group International Holdings Ltd.* Total Diversified Total Common Stocks (Cost $47,910,729) SECURITIES LENDING COLLATERAL†,4 - 4.9% BNY Mellon Separately Managed Cash Collateral Account, 0.0738% Total Securities Lending Collateral (Cost $2,487,249) Total Investments - 104.9% (Cost $50,397,978) $ Other Assets & Liabilities, net - (4.9)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted —See Note 4. †† Value determined based on Level 2 inputs —See Note 4. ††† Value determined based on Level 3 inputs —See Note 4. 1 All or portion of this security is on loan at February 28, 2015 — See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $288,639 (cost $275,681), or 0.6% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Security was fair valued by the Valuation Committee at February 28, 2015. The total market value of fair valued securities amounts to $0 (cost $110,302) or less than 0.1% of total net assets. 4 Securities lending collateral — See Note 2. ADR American Depositary Receipt Country Diversification % of Long-Term Country Investments China 99.5% Singapore 0.3% United States 0.2% Total Long-Term Investments 100.0% Currency Denomination % of Long-Term Currency Investments Hong Kong Dollar 87.2% United States Dollar 12.5% Singapore Dollar 0.3% Total Long-Term Investments 100.0% See notes to financial statements. 24 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 CQQQ Guggenheim China Technology ETF Shares Value COMMON STOCKS† - 99.8% Communications - 49.1% Tencent Holdings Ltd. $ Baidu, Inc. ADR* Alibaba Group Holding Ltd. ADR* Qihoo 360 Technology Company Ltd. ADR*,1 SINA Corp.* Youku Tudou, Inc. ADR* Sohu.com, Inc.* Bitauto Holdings Ltd. ADR* YY, Inc. ADR*,1 ZTE Corp. — Class H SouFun Holdings Ltd. ADR1 21Vianet Group, Inc. ADR*,1 BYD Electronic International Company Ltd. Autohome, Inc. ADR* 58.com, Inc. ADR* TCL Communication Technology Holdings Ltd.1 Coolpad Group Ltd. Suncorp Technologies Ltd.* China Fiber Optic Network System Group Ltd. China All Access Holdings Ltd. Comba Telecom Systems Holdings Ltd.1 Synertone Communication Corp. Renren, Inc. ADR*,1 Phoenix New Media Ltd. ADR* V1 Group Ltd.* Weibo Corp ADR*,1 China Public Procurement Ltd.*,1 Pacific Online Ltd. Total Communications Technology - 32.1% Lenovo Group Ltd. Hanergy Thin Film Power Group Ltd.*,1 NetEase, Inc. ADR Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd.1 TravelSky Technology Ltd. — Class H Shunfeng International Clean Energy Ltd.* PAX Global Technology Ltd.* Perfect World Company Ltd. ADR Ju Teng International Holdings Ltd. Shanda Games Ltd. ADR* Kingdee International Software Group Company Ltd.* NetDragon Websoft, Inc.1 Chinasoft International Ltd.*,1 Boyaa Interactive International Ltd. Changyou.com Ltd. ADR*,1 Cheetah Mobile Inc ADR*,1 Tian Ge Interactive Holdings Ltd. China Mobile Games & Entertainment Group Ltd.*,1 TPV Technology Ltd. NQ Mobile, Inc. ADR*,1 Shanghai Fudan Microelectronics Group Company Ltd. — Class H China ITS Holdings Company Ltd. Total Technology Industrial - 9.5% AAC Technologies Holdings, Inc. Sunny Optical Technology Group Company Ltd. Truly International Holdings Ltd.1 Hi Sun Technology China Ltd.* Kingboard Laminates Holdings Ltd. Wasion Group Holdings Ltd. Tongda Group Holdings Ltd. GCL New Energy Holdings Ltd.* Yingli Green Energy Holding Company Ltd. ADR*,1 China Aerospace International Holdings Ltd. Kingwell Group Ltd.* Total Industrial Energy - 5.4% GCL-Poly Energy Holdings Ltd.* Xinyi Solar Holdings Ltd.1 Trina Solar Ltd. ADR*,1 JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Total Energy Basic Materials - 1.3% Kingboard Chemical Holdings Ltd. Landing International Development Ltd.* Total Basic Materials Consumer, Cyclical - 1.2% Digital China Holdings Ltd. VST Holdings Ltd. Total Consumer, Cyclical See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 25 SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 CQQQ Guggenheim China Technology ETF continued Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Non-cyclical - 1.0% China Innovationpay Group Ltd.* $ HC International, Inc.* Goldpac Group Ltd. Anxin-China Holdings Ltd. Total Consumer, Non-cyclical Diversified - 0.2% Beijing Development HK Ltd.* Total Common Stocks (Cost $64,343,299) SECURITIES LENDING COLLATERAL†,2 - 19.2% BNY Mellon Separately Managed Cash Collateral Account, 0.0738% Total Securities Lending Collateral (Cost $13,380,610) Total Investments - 119.0% (Cost $77,723,909) $ Other Assets & Liabilities, net - (19.0)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs – See Note 4. 1 All or portion of this security is on loan at February 28, 2015 – See Note 2. 2 Securities lending collateral – See Note 2. ADR American Depositary Receipt Country Diversification % of Long-Term Country Investments China % Currency Denomination % of Long-Term Currency Investments Hong Kong Dollar % United States Dollar % Total Long-Term Investments % See notes to financial statements. 26 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF Shares Value COMMON STOCKS† - 98.6% Cayman Islands - 16.7% China Resources Land Ltd. $ Country Garden Holdings Company Ltd. Shimao Property Holdings Ltd. Evergrande Real Estate Group Ltd. Sunac China Holdings Ltd.†† Longfor Properties Company Ltd. SOHO China Ltd. KWG Property Holding Ltd. Agile Property Holdings Ltd.1 Greentown China Holdings Ltd.1 Shui On Land Ltd. E-House China Holdings Ltd. ADR Kaisa Group Holdings Ltd.1 Renhe Commercial Holdings Company Ltd. Colour Life Services Group Company Ltd. Glorious Property Holdings Ltd.†† Wuzhou International Holdings Ltd. Logan Property Holdings Company Ltd. Hydoo International Holding Ltd. Fantasia Holdings Group Company Ltd. Yuzhou Properties Company Ltd. Total Cayman Islands China - 13.4% China Overseas Land & Investment Ltd. China Vanke Company Ltd. — Class H* Sino-Ocean Land Holdings Ltd. Yuexiu Property Company Ltd. Guangzhou R&F Properties Company Ltd. — Class H Poly Property Group Company Ltd. China South City Holdings Ltd. Franshion Properties China Ltd. Shenzhen Investment Ltd. Beijing Capital Land Ltd. — Class H China Overseas Grand Oceans Group Ltd. Total China South Africa - 12.5% Growthpoint Properties Ltd., REIT1 Redefine Properties Ltd., REIT Resilient Property Income Fund Ltd. Hyprop Investments Ltd. Capital Property Fund, REIT Attacq Ltd.* Vukile Property Fund Ltd., REIT Emira Property Fund, REIT Acucap Properties Ltd., REIT S.A. Corporate Real Estate Fund Nominees Pty Ltd., REIT Fountainhead Property Trust, REIT Arrowhead Properties Ltd. — Class A, REIT Arrowhead Properties Ltd. — Class B, REIT Total South Africa United Arab Emirates - 8.1% Emaar Properties PJSC Aldar Properties PJSC Deyaar Development PJSC* Union Properties PJSC Eshraq Properties Company PJSC* Total United Arab Emirates Philippines – 7.9% Ayala Land, Inc. SM Prime Holdings Inc. Megaworld Corp. Robinsons Land Corp. Vista Land & Lifescapes, Inc. Belle Corp. 39 Total Philippines Mexico - 7.1% Fibra Uno Administracion S.A. de CV, REIT Mexico Real Estate Management S.A. de CV, REIT PLA Administradora Industrial S de RL de CV, REIT Concentradora Fibra Hotelera Mexicana S.A. de CV, REIT* Corporation Inmobiliaria Vesta SAB de CV Prologis Property Mexico S.A. de CV, REIT Concentradora Fibra Danhos S.A. de CV, REIT Fibra Shop Portafolios Inmobiliarios SAPI de CV, REIT Asesor de Activos Prisma SAPI de CV, REIT Total Mexico See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 27 SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF continued Shares Value COMMON STOCKS† - 98.6% (continued) Indonesia - 6.2% Lippo Karawaci Tbk PT $ Bumi Serpong Damai Tbk PT Summarecon Agung Tbk PT Ciputra Development Tbk PT Pakuwon Jati Tbk PT Alam Sutera Realty Tbk PT Kawasan Industri Jababeka Tbk PT Modernland Realty Tbk PT Lippo Cikarang Tbk PT* Intiland Development Tbk PT Sentul City Tbk PT* Total Indonesia Thailand - 5.1% Central Pattana PCL Land & Houses PCL Pruksa Real Estate PCL Hemaraj Land and Development PCL Bangkok Land PCL Quality Houses PCL Supalai PCL LPN Development PCL Sansiri PCL WHA Corporation PCL TICON Industrial Connection PCL — Class F Natural Park PCL* Country Group Development PCL* Total Thailand Brazil - 4.7% BR Malls Participacoes S.A. Multiplan Empreendimentos Imobiliarios S.A. BR Properties S.A. Iguatemi Empresa de Shopping Centers S.A. Aliansce Shopping Centers S.A. LPS Brasil Consultoria de Imoveis S.A. Total Brazil Malaysia - 4.5% IOI Properties Group BHD KLCCP Stapled Group UEM Sunrise BHD Sunway BHD IGB Real Estate Investment Trust, REIT SP Setia Bhd Group Eastern & Oriental Bhd Sunway Real Estate Investment Trust, REIT Mah Sing Group Bhd IJM Land Bhd CapitaMalls Malaysia Trust, REIT IGB Corporation Bhd Total Malaysia Taiwan, Province of China - 3.6% Highwealth Construction Corp. Ruentex Development Company Ltd. Prince Housing & Development Corp. Huaku Development Company Ltd. Radium Life Tech Company Ltd. Chong Hong Construction Company Ltd. Kindom Construction Corp. Farglory Land Development Company Ltd. Hung Sheng Construction Ltd. Total Taiwan, Province of China Egypt - 2.0% Talaat Moustafa Group Palm Hills Developments SAE* Medinet Nasr Housing* Six of October Development & Investment* Total Egypt Turkey - 1.7% Emlak Konut Gayrimenkul Yatirim Ortakligi AS, REIT See notes to financial statements. 28 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF continued Shares Value COMMON STOCKS† - 98.6% (continued) Qatar - 1.6% Barwa Real Estate Co. $ United Development Company QSC Total Qatar Bermuda - 1.3% Carnival Group International Holdings Ltd.* Wanda Hotel Development Company Ltd.* Shanghai Industrial Urban Development Group Ltd.* Total Bermuda Chile - 0.9% Parque Arauco S.A. Morocco - 0.3% Douja Promotion Groupe Addoha S.A. Alliances Developpement Immobilier S.A. 85 Total Morocco Russian Federation - 0.3% LSR Group GDR Greece - 0.3% Grivalia Properties REIC, REIT Poland - 0.2% Globe Trade Centre S.A.* Guernsey - 0.2% Etalon Group Ltd. GDR Total Common Stocks (Cost $2,416,780) RIGHTS† - 0.0% WHA Corporation PCL Expires 04/02/15††† — Total Rights (Cost $–) — EXCHANGE-TRADED FUNDS - 1.1% Market Vectors India Small-Cap Index ETF Total Exchange-Traded Funds (Cost $25,329) SECURITIES LENDING COLLATERAL†,2 - 4.7% BNY Mellon Separately Managed Cash Collateral Account, 0.0886% Total Securities Lending Collateral (Cost $117,866) Total Investments - 104.4% (Cost $2,559,975) $ Other Assets & Liabilities, net - (4.4)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted — See Note 4. †† Value determined based on Level 2 inputs — See Note 4. ††† Value determined based on Level 3 inputs — See Note 4. 1 All or portion of this security is on loan at February 28, 2015 — See Note 2. 2 Securities lending collateral — See Note 2. ADR American Depositary Receipt GDR Global Depositary Receipt See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 29 SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF continued Country Diversification % of Long-Term Country Investments Cayman Islands % China % South Africa % United Arab Emirates % Philippines % Mexico % Indonesia % All Other Countries % Total Long-Term Investments % Currency Denomination % of Long-Term Currency Investments Hong Kong Dollar % South African Rand % United Arab Emirates Dirham % Philippine Peso % Mexican Nuevo Peso % All Other Currencies % Total Long-Term Investments % See notes to financial statements. 30 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 TAN Guggenheim Solar ETF Shares Value COMMON STOCKS† - 99.1% United States - 39.5% SunEdison, Inc.* $ First Solar, Inc.* SolarCity Corp.*,1 SunPower Corp. — Class A*,1 TerraForm Power, Inc. — Class A Advanced Energy Industries, Inc.* Enphase Energy, Inc.*,1 Vivint Solar, Inc.*,1 Total United States Cayman Islands – 27.9% GCL-Poly Energy Holdings Ltd.*,1 Trina Solar Ltd. ADR*,1 Xinyi Solar Holdings Ltd.*,1 Shunfeng International Clean Energy Ltd.* JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 China Singyes Solar Technologies Holdings Ltd. Yingli Green Energy Holding Company Ltd. ADR*,1 Daqo New Energy Corp.*,1 Comtec Solar Systems Group Ltd.* Hanwha Q CELLS Co. Ltd.*,1 Total Cayman Islands Bermuda - 15.5% Hanergy Thin Film Power Group Ltd.1 Canada - 5.1% Canadian Solar, Inc.*,1 5N Plus, Inc.* Total Canada Switzerland - 3.1% Meyer Burger Technology AG*,1 United Kingdom - 2.9% Abengoa Yield plc1 Norway - 2.9% REC Silicon ASA*,1 Germany - 1.2% SMA Solar Technology AG*,1 British Virgin Islands - 1.0% ReneSola Ltd. ADR*,1 Total Common Stocks (Cost $372,501,851) SECURITIES LENDING COLLATERAL†,2 - 45.4% BNY Mellon Separately Managed Cash Collateral Account, 0.0720% Total Securities Lending Collateral (Cost $162,077,661) Total Investments - 144.5% (Cost $534,579,512) $ Other Assets & Liabilities, net - (44.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 28, 2015 — See Note 2. 2 Securities lending collateral — See Note 2. ADR American Depositary Receipt Plc Public Limited Company AG Stock Corporation ASA Stock Company Currency Denomination % of Long-Term Currency Investments United States Dollar % Hong Kong Dollar % Swiss Franc % Norwegian Krone % Euro % Canadian Dollar % Total Long-Term Investments % See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 31 SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 CGW Guggenheim S&P Global Water Index ETF Shares Value COMMON STOCKS† - 99.7% United States - 30.1% American Water Works Company, Inc. $ Danaher Corp. Xylem, Inc. IDEX Corp. Aqua America, Inc. Tetra Tech, Inc. American States Water Co. Watts Water Technologies, Inc. — Class A Mueller Water Products, Inc. — Class A Franklin Electric Company, Inc. Itron, Inc.* California Water Service Group Lindsay Corp. Calgon Carbon Corp. Badger Meter, Inc. Aegion Corp. * Gorman-Rupp Co. Connecticut Water Service, Inc. Advanced Drainage Systems, Inc. Nuverra Environmental Solutions, Inc.*,1 Total United States United Kingdom - 17.7% United Utilities Group plc Severn Trent plc Pennon Group plc Halma plc Rotork plc Total United Kingdom Switzerland - 9.3% Geberit AG Sulzer AG Total Switzerland France – 9.0% Veolia Environnement S.A. Suez Environnement Co. Total France Ireland - 7.2% Pentair plc China - 4.5% China Everbright International Ltd. Guangdong Investment Ltd. Total China Sweden - 3.5% Alfa Laval AB1 Netherlands - 2.9% Aalberts Industries N.V. Arcadis N.V. Total Netherlands Japan - 2.9% Kurita Water Industries Ltd. Ebara Corp. Torishima Pump Manufacturing Co. Ltd.1 Total Japan South Korea - 2.5% Coway Company Ltd. Austria - 2.4% Andritz AG Bermuda - 1.9% Beijing Enterprises Water Group Ltd.* China Water Affairs Group Ltd.1 Total Bermuda Israel - 1.7% Israel Chemicals Ltd. Italy - 1.6% Hera SpA Interpump Group SpA Total Italy Brazil - 1.2% Cia de Saneamento Basico do Estado de Sao Paulo ADR1 Singapore - 0.7% United Envirotech Ltd. SIIC Environment Holdings Ltd.* Total Singapore Spain - 0.5% Fomento de Construcciones y Contratas S.A.* Cayman Islands - 0.1% China Water Industry Group Ltd.* Total Common Stocks (Cost $276,485,844) See notes to financial statements. 32 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 CGW Guggenheim S&P Global Water Index ETF continued Shares Value SECURITIES LENDING COLLATERAL†,2 - 0.7% BNY Mellon Separately Managed Cash Collateral Account, 0.0737% $ Total Securities Lending Collateral (Cost $2,561,048) Total Investments - 100.4% (Cost $279,046,892) $ Other Assets & Liabilities, net - (0.4)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 28, 2015 — See Note 2. 2 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company Country Diversification % of Long-Term Country Investments United States % United Kingdom % Switzerland % France % Ireland % China % All Other Countries % Total Long-Term Investments % Currency Denomination % of Long-Term Currency Investments United States Dollar % Pound Sterling % Euro % Swiss Franc % Hong Kong Dollar % All Other Currencies % Total Long-Term Investments % See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 33 SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 GHII Guggenheim S&P High Income Infrastructure ETF Shares Value COMMON STOCKS† - 99.4% United States - 19.5% Williams Companies, Inc. $ Kinder Morgan, Inc. Pepco Holdings, Inc. PPL Corp. Southern Co. CenterPoint Energy, Inc. Consolidated Edison, Inc. Entergy Corp. FirstEnergy Corp. SCANA Corp. American Electric Power Company, Inc. Exelon Corp . Total United States Australia - 14.7% Sydney Airport Transurban Group AusNet Services APA Group AGL Energy Ltd. Total Australia China - 11.5% Jiangsu Expressway Company Ltd. — Class H Zhejiang Expressway Company Ltd. — Class H Power Assets Holdings Ltd. CLP Holdings Ltd. Total China Spain - 8.8% Abertis Infraestructuras S.A. Endesa S.A . Iberdrola S.A. Gas Natural SDG S.A. Total Spain Italy - 8.2% Atlantia SpA Snam SpA Terna Rete Elettrica Nazionale SpA Total Italy United Kingdom - 7.4% Centrica plc SSE plc National Grid plc Severn Trent plc United Utilities Group plc Total United Kingdom Canada - 6.9% Pembina Pipeline Corp. TransCanada Corp. Total Canada Singapore - 6.3% Hutchison Port Holdings Trust SATS Ltd. SIA Engineering Company Ltd. Total Singapore France - 5.2% GDF Suez Electricite de France S.A. Suez Environnement Co. Total France New Zealand - 4.2% Mighty River Power Ltd. Contact Energy Ltd. Infratil Ltd. Z Energy Ltd. Total New Zealand Finland - 2.1% Fortum Oyj Germany - 1.9% E.ON SE Portugal - 1.9% EDP - Energias de Portugal S.A. Austria - 0.8% Verbund AG Total Common Stocks (Cost $2,495,318) See notes to financial statements. 34 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 28, 2015 GHII Guggenheim S&P High Income Infrastructure ETF (continued) Shares Value PREFERRED STOCKS† - 0.4% Germany - 0.4% RWE AG $ Total Preferred Stocks (Cost $9,988) Total Investments - 99.8% (Cost $2,505,306) $ Other Assets & Liabilities, net - 0.2% Total Net Assets - 100.0% $ † Value determined based on Level 1 inputs —See Note 4. ADR American Depositary Receipt plc Public Limited Company S.A. Corporation SpA Limited Share Company Country Diversification % of Long-Term Country Investments United States % Australia % China % Spain % Italy % United Kingdom % Canada % Singapore % All Other Countries % Total Long-Term Investments % Currency Denomination % of Long-Term Currency Investments Euro % United States Dollar % Australian Dollar % Hong Kong Dollar % British Pound % Canadian Dollar % New Zealand Dollar % Singapore Dollar % Total Long-Term Investments % See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 35 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) February 28, 2015 Guggenheim China All-Cap ETF (YAO ) Guggenheim China Technology ETF (CQQQ ) Guggenheim Emerging Markets Real Estate ETF (EMRE ) Guggenheim Solar ETF (TAN ) ASSETS: Investments, at value — including securities on loan $ Foreign currency, at value — — — Cash Prepaid expenses — — — Receivables: Securities lending income 51 Dividends Investments sold — — — Tax reclaims — — — Total assets LIABILITIES: Custodian bank — — — Payable for: Upon return of securities loaned Management fees Administration fees — — — Accrued expenses — — — Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed (distributions in excess of) net investment income at end of period ) ) Accumulated net realized loss on investments ) Net unrealized appreciation (depreciation) on investments ) NET ASSETS $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net asset value $ Investments in securities, at cost Foreign currency, at cost — — — Securities on loan, at value See notes to financial statements. 36 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES (Unaudited) continued February 28, 2015 Guggenheim S&P Global Water Index ETF (CGW ) Guggenheim S&P High Income Infrastructure ETF (GHII ) ASSETS: Investments, at value — including securities on loan $ $ Cash — Prepaid expenses — Receivables: Dividends Tax reclaims — Fund shares sold — Securities lending income — Total assets LIABILITIES: Foreign currency, at value — Payable for: Upon return of securities loaned — Management fees Custody fees — Professional fees — Administration fees — Registration fees — Trustees fees — Accrued expenses — Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) — Net unrealized appreciation on investments NET ASSETS $ $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net asset value $ $ Investments in securities, at cost Foreign currency, at cost _ — Securities on loan, at value — See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 37 STATEMENT OF OPERATIONS (Unaudited) February 28, 2015 For the six months ended February 28, 2015 Guggenheim China All-Cap ETF (YAO ) Guggenheim China Technology ETF (CQQQ ) Guggenheim Emerging Markets Real Estate ETF (EMRE)1 Guggenheim Solar ETF (TAN ) INVESTMENT INCOME: Dividends, net of foreign taxes withheld* $ Income from securities lending Total investment income EXPENSES: Management fees Trustee fees — — — Administration fees — — — Custodian fees — — — Licensing — — — Professional fees — — — Printing — — — Registration and filings — — — Insurance — — — Other fees 22 16 — Total expenses Less: Expenses waived by advisor — — — ) Net expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments ) In-kind transactions Foreign currency transactions ) ) ) Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investments ) ) Foreign currency translation 2 (5 ) ) ) Net change in unrealized appreciation (depreciation) ) ) Net realized and unrealized gain (loss) ) ) Net Increase (Decrease) in Net Assets Resulting from Operations $ $ ) $ $ ) * Foreign taxes withheld $ $ — $ $ — 1 Commencement of investment operations September 29, 2014 See notes to financial statements. 38 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT STATEMENT OF OPERATIONS (Unaudited) (continued) February 28, 2015 For the six months ended February 28, 2015 Guggenheim S&P Global Water Index ETF (CGW) Guggenheim S&P High Income Infrastructure ETF (GHII)2 INVESTMENT INCOME: Dividends, net of foreign taxes withheld* $ $ Income from securities lending — Total investment income EXPENSES: Management fees Trustee fees — Administration fees — Custodian fees — Licensing — Professional fees — Printing — Registration and filings — Insurance — Other fees — Total expenses Less: Expenses waived by advisor ) — Net expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments — Foreign currency transactions ) — Net realized gain — Net change in unrealized appreciation (depreciation) on: Investments ) Foreign currency translation ) 3 Net change in unrealized appreciation (depreciation) ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations $ ) $ * Foreign taxes withheld $ $ 52 2 Commencement of investment operations February 11, 2015. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 39 STATEMENTS OF CHANGES IN NET ASSETS February 28, 2015 Guggenheim China All-Cap ETF (YAO) Guggenheim China Technology ETF (CQQQ) Six Months Ended February 28, 2015 (Unaudited) Year Ended August 31, 2014 Six Months Ended February 28, 2015 (Unaudited) Year Ended August 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased — Cost of shares redeemed ) Net increase (decrease) in net assets resulting from share transactions ) ) ) Net increase (decrease) in net assets ) ) NET ASSETS: Beginning of period End of period $ Undistributed (distributions in excess of) net investment income at end of period $ ) $ $ $ CHANGES IN SHARES OUTSTANDING: Shares sold — Shares redeemed ) Net increase (decrease) in shares ) — ) See notes to financial statements. 40 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS continued February 28, 2015 Guggenheim Emerging Markets Real Estate ETF (EMRE) Guggenheim S&P Guggenheim Solar ETF (TAN) Period from September 29, 2014a to February 28, 2015 (Unaudited) Six Months Ended February 28, 2015 (Unaudited) Year Ended August 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ $ $ Net realized gain (loss) on investments ) ) Net change in unrealized appreciation (depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) ) ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased Cost of shares redeemed — ) ) Net increase (decrease) in net assets resulting from share transactions ) Net increase (decrease) in net assets ) NET ASSETS: Beginning of period — End of period $ $ $ Undistributed (distributions in excess of) net investment income at end of period $ ) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed — ) ) Net increase (decrease) in shares ) a Commencement of investment operations September 29, 2014. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 41 STATEMENTS OF CHANGES IN NET ASSETS continued February 28, 2015 Guggenheim S&P Global Water Index ETF (CGW) Guggenheim S&P High Income Infrastructure ETF (GHII) Six Months Ended February 28, 2015 (Unaudited) Year Ended August 31, 2014 Period from February 11, 2015b to February 28, 2015 (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ $ $ Net realized gain on investments — Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) ) — SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased Cost of shares redeemed ) ) — Net increase (decrease) in net assets resulting from share transactions ) Net increase (decrease) in net assets ) NET ASSETS: Beginning of period — End of period $ $ $ Undistributed net investment income at end of period $ $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed ) ) — Net increase (decrease) in shares ) b Commencement of investment operations February 11, 2015 See notes to financial statements. 42 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS February 28, 2015 YAO Guggenheim China All-Cap ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF’s performance for the periods presented. Six Months Ended February 28, 2015 (Unaudited) Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Period Ended August 31, 2010(a) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(b) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) — Total distributions to shareholders ) — Net asset value, end of period $ Market value, end of period $ Total Return(c) Net asset value % % % -11.17 % % -1.05 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(e) % Total expenses %(e) % Net expenses %(e) % Portfolio turnover rate(d) 14 % 12 % 16 % 12 % 16 % 11 % (a) Since commencement of operations: October 19, 2009. Percentage amounts for the period, except total return and portfolio turnover rate, have been annualized. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (d) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (e) Annualized. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 43 FINANCIAL HIGHLIGHTS continued February 28, 2015 CQQQ Guggenheim China Technology ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF’s performance for the periods presented. Six Months Ended February 28, 2015 (Unaudited) Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Period Ended August 31, 2010(a) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(b) Net gain (loss) on investments (realized and unrealized) Total from investment operations ) ) ) Less distributions from: Net investment income ) — Total distributions to shareholders ) — Net asset value, end of period $ Market value, end of period $ Total Return(c) Net asset value -5.04 % % % -19.10 % % -2.79 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(e) 22 % 39 % 26 % 43 % 28 % 11 % (a) Since commencement of operations: December 8, 2009. Percentage amounts for the period, except total return and portfolio return rate, have been annualized. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (d) Annualized. (e) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. 44 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 28, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF’s performance for the periods presented. Period Ended February 28, 2015(a) (Unaudited) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(b) Net gain on investments (realized and unrealized) Total from investment operations Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(c) Net asset value % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income % Total expenses % Net expenses % Portfolio turnover rate(d) 23 % (a) Since commencement of operations: September 29, 2014. Percentage amounts for the period, except total return and portfolio turnover rate, have been annualized. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (d)
